Citation Nr: 0022481	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  93-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cataract extraction of 
the left eye.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1955 
to February 1957. 

This appeal arises from a July 1992 rating action of the 
Montgomery, Alabama, regional office (RO). 

In a statement dated in July 2000, the veteran apears to be 
raising the issue of entitlement to service connection for a 
right eye disability on a secondary basis.  This issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A left eye disability, the residuals of an injury, pre-
existed the veteran's entry into active duty.

2.  Inservice ameliorative iridectomy of the left eye 
performed in a keyhole fashion resulted in a chronic increase 
in the preservice left eye disability, characterized as an 
iris distortion.  


CONCLUSION OF LAW

The pre-existing left eye disability was aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.306(b) (1999).  The presumption of soundness 
attaches only where there has been an entry examination in 
which the later-complained-of disability was not detected.  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999).

Service connection for the usual effects of medical and 
surgical treatment received in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars and absent or 
poorly functioning parts or organs, will not be awarded 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (1999).

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation for the VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b) (West 1991).  See 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  

Refractive errors of the eye are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (1999).

The service medical records have not been furnished by the 
appropriate service department and were apparently destroyed 
during a fire at the National Personnel Records Center in St. 
Louis, Missouri.  

A VA examination was conducted in May 1977.  At that time the 
veteran reported that he had experienced problems with his 
left eye prior to service due to an injury as a child and 
that, during his active duty, he underwent an elective eye 
operation, defined as a cataract removal, which resulted in 
complete loss of sight in his left eye.  A physical 
examination of the veteran's left eye showed a grossly 
deformed, enlarged, and irregular pupil; a scar partially 
across the cornea; a visible fundus; a missing lens; and a 
normal disk and macula.  The examiner concluded that the 
veteran had no useful vision in his left eye.  

Subsequently in May 1977, the veteran underwent a VA eye 
examination at which time he reiterated the history that he 
had reported during the prior examination.  The examination 
of the left eye demonstrated questionable light perception; 
an exotropia measuring approximately 15 to 20 prism diopters 
which varied.  There was a linear scar from the center of the 
cornea to the 4:30 position which was dense, white, and 
slightly elevated.  The iris was quite distorted and had one 
small pupillary area open superiorly temporally. A 
funduscopic evaluation of the left eye was distorted due to 
the corneal distortion but no retinal detachment.  The 
confrontation field on the left was absent.  Intraocular 
tension was 13 on the left and 17 on the right.  

The examiner diagnosed a history of a left eye injury in 
childhood, status post left cataract extraction with 
residuals of corneal distortion and iris distortion, a left 
exotropia secondary to the two prior diagnoses, and early 
presbyopia.  

During a January 1993 VA examination for housebound status or 
permanent need for regular aid and attendance, the veteran 
complained of a left external capsule infarct.  The examiner 
noted that the veteran was blind in his left eye secondary to 
trauma.  The examiner diagnosed, in part, a left external 
capsule infarction.  

In February 1999, the veteran underwent a VA eye examination.  
At the February 1999 examination, the veteran essentially 
reiterated the same history concerning his left eye.  The 
examination of the veteran's left eye demonstrated no 
recorded near vision, far vision described as "20/hand 
motion," no improvement to his near or far vision.  There 
was no diplopia.  Intraocular tension was 14 on the right and 
19 on the left and there was a dense and horizontal scar 
across the cornea which was yellow in appearance with 
globular infiltrate.  There was a keyhole pupil present on 
the left and some opacification of the anterior ventrous.  
The fundoscopic evaluation was limited due to opacification 
on the cornea and anterior ventrous.  Externally, there was a 
15 diopter exotropia.  

The examiner diagnosed a history of an injury, described as a 
laceration, to the left eye; a left aphakia secondary to the 
eye injury; a left exotropia secondary to the eye injury; and 
refractive error.  

In a June 1999 statement from the veteran's sisters is to the 
effect that the veteran, who was five-and-a-half years old, 
had gotten a piece of wood in his eye when he was chopping 
wood.  Following this injury, the veteran was left with scar 
tissue on his eye and was unable to see anything except 
light.  The sisters also stated that the veteran was not 
given an ophthalmology evaluation at his enlistment 
examination because the machine used to test visual acuity 
had broken.  

During a hearing at the RO in August 1999, the veteran 
testified that, upon his entry into active duty, he could 
only see light out of his left eye.  He could not remember if 
his visual acuity had been tested at his enlistment 
examination.  He further testified that he underwent surgery 
on his left eye and that the purpose of this operation was to 
improve the vision in his left eye.  He testified that the 
in-service surgery involved the removal of a cataract from 
his left eye.  The veteran stated that, following this 
surgery, he had a total loss of vision in his left eye and 
that this blindness has continued to the present time. 

In February 2000, the veteran underwent another VA eye 
examination.  An evaluation of his left eye demonstrated 
uncorrected near and distant vision of bare light reception 
which was not correctable.  There was no diplopia.  There was 
cornea opacification which made an evaluation of visual field 
defect impossible.  There was a bent horizontal white scar on 
the surface with yellow globular infiltrates which cause some 
distortion of the cornea, a dense and somewhat opacified 
anterior vitreous which precludes an adequate fundus 
examination.  

The examination further showed that there was an exotropia, 
which varied from 15-25 prism diameters, and intraocular 
tension of 14 on the right and 18 on the left.  The examiner 
stated that the evaluation demonstrated that the veteran's 
left iris has had surgical iridectomy performed in a keyhole 
fashion with mild distortion of its shape.  

The examiner diagnosed a history of a left eye injury in 
childhood, status post left cataract extraction with 
distorted cornea and distorted iris, a left exotropia 
secondary to the childhood left eye injury, refractive error, 
and presbyopia.  

The examiner also expressed an opinion that the veteran's 
distorted cornea was a result of the initial injury and the 
opacification and infiltrates which occurred over the years 
and that the iris distortion was part of the intracapsular 
cataract extraction procedure.  The examiner stated that the 
keyhole pupil with iris distortion was secondary to the 
cataract extraction, which was the procedure chosen in 
"1966".  

In an addendum dated in June 2000, the examiner expressed her 
opinion that the veteran's refractive error and presbyopia 
are not related to the childhood injury or to the cataract 
extraction.  

The statements and testimony from the veteran and his sisters 
describing the preservice injury to the left eye and 
associated symptoms are considered to be both competent and 
credible.  However, a lay person is not competent to 
establish a diagnosis or etiology of a condition.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 
91 (1993).

In this regard, the service records are unavailable.  In view 
of the statements from the veteran and his sisters the Board 
is satisfied that the left eye disability was present at the 
time of his entrance into active duty.  Therefore the issue 
before the Board is whether the preservice left eye 
disability was aggravated by service.  

In this regard the veteran has indicated that he had a 
significant decrease in the vision of his left at the time of 
entrance.  The evidence shows that the veteran in 1956 
underwent iridectomy of the left eye performed in a keyhole 
fashion in order to improve his vision.  The VA examiner in 
February 2000 stated that the iris distortion resulted form 
the inservice cataract surgery.  

After reviewing the evidence, it is the judgment of the Board 
that the iris distortion represents in a chronic increase in 
severity in the preservice left eye disability.  Accordingly, 
it is the judgment of the Board the preservice left eye 
disability was aggravated by active duty. 

The Board also points out that the VA examiner indicated that 
the left exotropia and distorted cornea was caused by the 
preservice eye injury and that the refractive error and 
presbyopia are not related to the childhood injury or to the 
cataract extraction.  


ORDER

Service connection for a left eye disability, characterized 
as status post left cataract extraction, iris distortion, is 
granted.  



		
	ROBERT REGAN
	Member, Board of Veterans' Appeals



 

